Interim Decision #1524

•

MATTER

or KA02MANN

In Section :412(e) Proceedings A-14448204
Decided by District Director August QS, 1965
A former exchange visitor siren, a research associate of international reputation as an instrument maker and designer whose services are urgently needed in an Mr Force research project dealing with instrumentation with which
he was associated while in the United States as an exchange visitor, and
his wife and 2 dependent children, are granted waivers of the foreign residence requirement of eeetion 212(e). Immigration and Nationality Act, as
amended, since his admission is deemed to be in the public interest because
the unavailability of his services through compliance with the requirement
would La detrimental to a program of official interest to the Department of
, Defense, and the Department of State bas recomMended favorably in the
matter.

- Mr. Peter Z. Kaufmann, a native of Austria and national of
Israel, was born in Vienna on October 12, 1917 He was admitted
to the United States pursuant to section 101(a) (15) (J) - of, the
Immigration and Nationality Act, as amended, as an exchange visitor
on January 3, 1963, under program No. P—I-11'04 of the Mellon
Institute, Pittsburgh, Pennsylvania. He was accompanied to this
country by his wife, Hanna Stein Kaufmann, his daughter, Dorit, •
now 15 years of age, and his son, Noam, now 9 years •of age. All
three dependents were also admitted under sea*, 101(a) (15) (3),
in order to accompany Mr. Kaufmann during the period of his
participation, in the exohange program. Mr. Kaufmann participated
as a visiting research-associate' in the program of the Mellon Institute until his departure from the United States on July 20, 1964.
Section 212(e) of the Immigration and Nationality Act, as Amended, provides in part as follows:
No person admitted under section 101(a) (15) (3) or acquiring such status
after admission shall be eligible to apply tkr an immigrant visa, or for Permanent •esidence, or for a nonimmigrant visa under Section 101(a) (15) (II)
until it is established that such person has resided and been physically present
in the country of his nationality or his last residence, or in another : foreign

391

Literira Decision #1524
country for an aggregate of at least two years following departure from the
United States:. Provided, That such residence in another foreign country
shall be considered to have satisfied the requirements of this subsection if the
Secretary of State determines that it has served the purpose and the intent
of the Mutual Educational and Cultural Exchange Act of 1961: Provided
further, That upon the favorable recommendation of the Secretary of State,
pursuant to the request of an .interested United States Government agency,
or of the Commissioner of Immigration and Naturalisation after he has determined that departure from the United States would impose exceptional hardship upon the alien's spouse or child (if such sponse or child is a citizen of the
United States or a lawfully resident alien), the Attorney General may waive
the requirement of such two-year foreign residence abroad in the case of any
anon whose admission to the United States is found by the Attorney General
to be in the public interest * • "

Information received from the office of Director of Defense Research and Engineering, Department of Defense, shows that .Mr.
ICaufmann completed his studies in mechanical engineering in the
Technical College, Prague, Czechoslovakia, in 1939, and from 1946
to the present time he has been had of the Technical Service Department of Chemistry, Israel Institute of Technology, Ilaifa, Israel.
He has an international reputation as a remarkably able instrument
maker and designer. His services are urgently required for a posi' tiou at the Mellon Institute as Senior Research Associate and fulltime .contributor to an Air Force ;research prOjeet dealing with instrumentation with which he was associated during his stay in the
United States as an exchange visitor. By reason of his outstanding
training and experience,

he -would make

a

notable addition to United

States capabilities in the field of instrumentation.
The office of the Director 'of Defense Research and Engineering,Department of Defense, has requested that Mr. Kaufmann, his wife,
and children, be granted waivers of the foreign residence requirement. The Secretary of State has reviewed the request and recommends that the waivers be granted.
Compliance with the two-year foreign residence requirement, thereby making Mr. Kaufmann's services unavailable for another Year,
- would be detrimental to a research and development program of
official - interest to the Department of Defense.' It ,is, therefore,
found that his admission to the United States with his farnily would
be in the public interest. Eligibility laving been established, the
waivers will be granted. .
ORDER: It is ordered that the two -year foreign residence requirement of section. 212(e) of the Immigration and Nationality Act, as
amended, be waived in the cases of Mr. Peter Z. Kaufmann, his
wife, Hanna Stein Kaufmann, and his children, Dorit and Noam.
Kaufma
nn.
392

